Title: Orders, 18–21 July 1756
From: Washington, George
To: 



Ghent.
   
Conogochieg: Sunday, July 18th 1756.


 

Hanover.
Winchester: Monday, July 19th 1756.

All the Officers in town are to hold themselves in readiness to join their respective companies, and to march the day after to-morrow.
 

Ireland.
Winchester: Tuesday, July 20th 1756.

The Officers who are to march to-morrow, are to take with them all the men properly belonging to their own companies, except those who are employed on the public works. The men that will come from Conogochieg to day are to march to-morrow to join their respective companies. A Return to be given in immediately of the last Detachment of Drafts, which marched up from Fredericksburgh. A Regimental court-martial to sit for trial of Thomas Newbern—The complainants to be summoned to attend.
  

Kendall.
Winchester: Wednesday, July 21st 1756.

As several complaints have been made to Colonel Washington, that the Soldiers do often, at the deserted Plantations and in the woods, take up Horses to ride and carry their Baggage—He hereby declares, that if any Soldier, upon any pretence whatever, upon any party or post, do presume to take Horses for their own use, they shall be severely punished: and the commanding Officers of parties are ordered to have particular regard to this; and not allow their men to do so for the future.
The Troops are not to march until to-morrow morning.
